          Case 2:21-cv-00041-JM Document 4 Filed 07/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

COREY A. THORSON                                                              PLAINTIFF

V.                                 2:21CV00041 JM

USA; FEDERAL BUREAU OF
PRISONS; FCI FORREST CITY LOW                                            DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ORDERED this 27th day of July, 2021.

                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
